{¶ 1} This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of the motions of Terry and Nancy Poulton for leave to intervene as respondents and to dismiss, relator’s motion to strike the Poultons’ motion to dismiss, and respondents’ motions to dismiss,
{¶ 2} IT IS ORDERED by the court that the motion for leave to intervene be, and hereby is, granted and that Terry and Nancy Poulton be, and hereby are, permitted to intervene as respondents.
{¶ 3} IT IS FURTHER ORDERED that relator’s motion to strike the Poultons’ motion to dismiss be, and hereby is, denied.
{¶ 4} IT IS FURTHER ORDERED that, because relator has an adequate remedy at law, respondents’ motions to dismiss be, and hereby are, granted.
{¶ 5} IT IS FURTHER ORDERED that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, O’Connor and O’Donnell, JJ., concur.
Lundberg Stratton, J., concurs separately.